Case: 4:20-cv-00111-DMB-DAS Doc #: 1 Filed: 06/25/20 1 of 8 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

MISSISSIPPI
GREENVILLE DIVISION
JERRY WAYNE ROLAND PLAINTIFF
VS. NO. Zac |PDMB-DAG

HUMPHREYS COUNTY, MISSISSIPPI; SHERIFF

CHARLES SHARKEY, IN HIS INDIVIDUAL AND

OFFICIAL CAPACITY; DEPUTY DEXTER MCPHERSON,

IN HIS INDIVIDUAL AND OFFICIAL CAPACITY; AND

DEPUTY JEFFERY JONES, IN HIS INDIVIDUAL AND

OFFICIAL CAPACITY DEFENDANTS

COMPLAINT

COMES NOW the Plaintiff, JERRY WAYNE ROLAND, by and through his
attorney, Boyd P. Atkinson, and files this his Complaint against the Defendants,
HUMPHREYS COUNTY, MISSISSIPPI; SHERIFF CHARLES SHARKEY, in
his individual and official capacity, DEPUTY DEXTER MCPHERSON, in his
individual and official capacity; and DEPUTY JEFFERY JONES, in his individual and
official capacity; and in support thereof would show unto the Court the following facts,
to-wit:

PARTIES

1 Plaintiff is an adult resident citizen of Humphreys County, Mississippi,
who resides at 206 North Collins, Isola, Mississippi, 38754.

2, The Defendant, Humphreys County, Mississippi, is a governmental entity
of the State of Mississippi and may be served with process by service of process on the
Humphreys County Chancery Clerk, Mark D. Liddell, at 102 Castleman Street, #2,

Belzoni, Mississippi, 39038.
Case: 4:20-cv-00111-DMB-DAS Doc #: 1 Filed: 06/25/20 2 of 8 PagelD #: 2

3. The Defendant, Sheriff Charles Sharkey, is the Sheriff of Humphreys
County, Mississippi and may be served with process of this Court at 106 Castleman
Street, Belzoni, Mississippi, 39038.

4. The Defendant, Deputy Dexter McPherson, is a deputy sheriff with the
Humphreys County Sheriffs Department and may be served with process at the
Humphreys County Sheriffs Department at 106 Castleman Street, Belzoni, Mississippi,
39038.

5. The Defendant, Deputy Jeffery Jones, is a deputy sheriff with the
Humphreys County Sheriff's Department and may be served with process at 106
Castleman Street, Belzoni, Mississippi, 39038.

JURISDICTION

6. Jurisdiction of this Court arises under 28 U.S.C., Section 1331 and 1367
and 42 U.S.C., Section 1983.

7. Jurisdiction of this Court for the pendent claims is authorized under
Federal Rule of Civil Procedure 18{a).

8. Further, the actions complained of constitute arbitrary governmental
action in violation of the Fourth, Fifth, and Fourteenth Amendments to the United
States Constitution.

FACTS

9. On January 8, 2019, the Defendant, Deputy Dexter McPherson, arrested
the Plaintiff on a charge of grand larceny; see attached Exhibit “A“. The Plaintiff
subsequently made bond on this charge.

io. On January 9, 2019, the Defendant, Deputy Sheriff Jeffery Jones, arrested

the Plaintiff on a charge of commercial burglary and incarcerated the Plaintiff in the
Case: 4:20-cv-00111-DMB-DAS Doc #: 1 Filed: 06/25/20 3 of 8 PagelD #: 3

Holmes/Humphreys County Regional Correctional Facility; see Exhibit “B”.

11. On February 21, 2019, the charge of grand larceny was ultimately reduced
to trespassing by Justice Court Judge, Abraham Gates; a copy of which is attached
hereto as Exhibit “C”.

12, Ata preliminary hearing held on March 14, 2019, the charge of commercial
burglary was dismissed because the victim did not appear. See collective Exhibit “D”.

13. The Plaintiff would further state that while incarcerated at the
Holmes/Humphrey County Regional Correctional Facility, he was assaulted several
times by correctional officers at the correctional facility. On October 10, 2019, he was
taken to the hospital and the attending physician who treated him advised him that he
needed more care than he could get in the general population when he returned to the
correctional facility. The Humphreys County Sheriffs Department was contacted by the
correctional facility, the Sheriffs Department came and picked up the Plaintiff on
October 11, 2019, drove him to the city limits of Belzoni, Mississippi, and put him out of
the car. The Plaintiff had to call his father to come pick him up.

14, The Plaintiff would show that he remained incarcerated in the
Holmes/Humphreys County Regional Correctional Facility from January 9, 2019 until
his release on October 11, 2019.

15. Because of the Defendants’ actions, the Plaintiff, Jerry Wayne Roland, was
forced to be incarcerated for 275 days, 19 hours and 7 minutes; see attached Exhibit “E”.
The Plaintiff would further state that, had the Defendants notified the
Holmes/Humphreys County Regional Correctional Facility that the charges against the
Plaintiff had either been dismissed or reduced to a misdemeanor, the hold would have

been lifted and the Plaintiff would have been released from custody.
Case: 4:20-cv-00111-DMB-DAS Doc #: 1 Filed: 06/25/20 4 of 8 PagelD #: 4

CAUSES OF ACTION

COUNT ONE - VIOLATION OF 42 U.S.C. SECTION 1983: ARREST AND

   

DETENTION

16. Plaintiff incorporates and adopts all prior paragraphs, averments, and
statements.

17. Asa proximate cause of the Defendants’ reckless disregard for the safety of
the Plaintiff, Jerry Wayne Roland, the Plaintiff was deprived of his liberty in violation of
his Fifth and Fourteenth Amendment rights and was confined illegally in the
Holmes/Humphreys County Regional Correctional Facility for 275 days, 19 hours and 17
minutes.

COUNT TWO - INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
AND PHYSICAL HARM

18. Plaintiff incorporates and adopts all prior paragraphs, averments, and
statements.

19. At all times relevant herein, the Defendants’ extreme and outrageous
conduct, and reckless disregard for the safety and well being of the Plaintiff, Jerry
Wayne Roland, caused severe emotional distress, as well as physical distress ' months.

COUNT THREE - NEGLIGENCE

20. Plaintiff incorporates and adopts all prior paragraphs, averments, and
statements.

21, The Defendants owed the Plaintiff a duty to act in accordance with the
standards of accepted police procedure. The Defendants breached said duty by failing to
act as reasonable law enforcement officers would act and acted in reckless disregard for

the safety and well being of the Plaintiff, Jerry Wayne Roland, causing the Plaintiff to be
Case: 4:20-cv-00111-DMB-DAS Doc #: 1 Filed: 06/25/20 5 of 8 PagelD #: 5

illegally incarcerated in the Holmes/Humphreys County Regional Correctional Facility
for 275 days, 19 hours, and 7 minutes.

22, The Plaintiff's right to due process was violated because “prohibition
against improper use of the ‘formal restraints imposed by the criminal process’ lies at
the heart of the liberty interests protected by the Fourteenth Amendment due process
clause”, Jones v. City of Jackson, 203 F.3d 875 (5 Cir. 2000).

23. The Plaintiff's incarceration imperiled his job, interrupted his source of
income, and impaired his family relationship.

24. The Defendant, Sheriff Charles Sharkey, failed to properly supervise his
officers, the Defendant deputies, employees of the Humphreys County Sheriff's
Department, and as a direct and proximate breach of his duty, Plaintiff, Jerry Wayne
Roland, suffered and continues to suffer pain and anguish, severe emotional trauma,
humiliation, loss of employment and wages, and other resultant injuries.

25. The Plaintiff, Jerry Wayne Roland, claims that the action of the Defendant,
Humphreys County, Mississippi, by the Plaintiffs excessive and unnecessary
incarceration, by and of itself, violates federal law or directs an employee to do so, and
the causation determination “is straightforward”. Bd. Of Cnty. Comm’rs of Bryant
Cnty., Okla, V. Brown, 520 U.S. 04, 117S. Ct. 1982, 1388 (1

CAUSES OF ACTION

26. Plaintiff incorporates and adopts all prior paragraphs, averments and
statements,

27. Asa proximate cause of the Defendants’ deliberate indifference for the
safety, health and well-being of the Plaintiff, the Plaintiff was deprived of his liberty in

violation of his Fourteenth Amendment rights and was confined in the
Case: 4:20-cv-00111-DMB-DAS Doc #: 1 Filed: 06/25/20 6 of 8 PagelD #: 6

Holmes/Humphreys County Regional Correctional Facility for 275 days, 19 hours, and 7
minutes. The actions of Defendants herein were unconstitutional. See Jauch v.
Choctaw Cty., 874 F. 3d 425, 435 (§" Cir. 2017). Mr. Roland’s protected liberty
interests were deprived by an unfair procedural scheme of Humphreys County,
Mississippi and the Humphreys County Sheriff's Department. Its requisite policymaker,
Sheriff Charles Sharkey, instituted a policy whereby certain arrestees were indefinitely
detained without access to courts or the benefit of basic constitutional rights. The
Defendants are also liable as the unlawful detention was carried out pursuant to a policy
or custom of the Humphreys County Sheriff's Department, and said policy or custom
was the moving force behind the constitutional violations. Humphreys County,
Mississippi is liable for the actions of the requisite policymaker, Sheriff Charles Sharkey.
PLAINTIFF'S FIRST CLAIM FOR RELIEF
(42 U.S.C. Section 1983 Fourth and Fourteenth Amendments; Sheriff
Sharkey’s Liability)

28, Plaintiff adopts by reference the foregoing paragraphs.
29. Plaintiff brings a claim against Sheriff Charles Sharkey, in his individual capacity,
pursuant to 42 U.S.C. Section 1983, for actual and punitive damages.
30, At all material times, Sheriff Sharkey was acting under color of state law as an
agent and employee of Humphreys County, Mississippi. The Defendant was acting in
the course and scope of his duties as the Sheriff of Humphreys County, Mississippi and
at the time, proper procedures were not followed concerning the release of Plaintiff from
custody after all charges had been dropped.
31, ‘The Sheriff of Humphreys County, Mississippi was negligent and unreasonable by

not notifying the correctional facility that the charges had been dropped against
Case: 4:20-cv-00111-DMB-DAS Doc #: 1 Filed: 06/25/20 7 of 8 PagelD #: 7

Plaintiff, thereby causing him to remain incarcerated, and therefore, under color of state
law, Defendant, Sheriff Charles Sharkey, violated Plaintiff's rights under the Fourth and
Fourteenth Amendments and caused the Plaintiff injury.

PLAINTIFF'S SECOND CLAIM FOR RELIEF

(42 U.S.C. Section 1983, County Liability)

32, Plaintiff adopts by reference the foregoing paragraphs.

 

33. Upon information and belief, the Defendant, Humphreys County, Mississippi, is
also liable for violating Plaintiffs constitutional rights under 42 U.S.C, Section 1983, as
said governmental entity and officials violated Plaintiffs constitutional rights via official
policies or customs of which said Defendants had actual or constructive knowledge and
said policies, customs, patterns, and/or practices were the “moving forces” of the
constitutional violations perpetrated by Sheriff Charles Sharkey.
34, The Defendant, Humphreys County, Mississippi, was grossly negligent and/or
wanton in failing to monitor the actions of Sheriff Charles Sharkey, Deputy Dexter
McPherson, and Deputy Jeffery Jones. It further negligently and/or wantonly failed to
train the aforementioned Defendants to properly keep the necessary records and to
make the necessary records available to the correctional facility where Plaintiff was
housed. The Defendant, Humphreys County, Mississippi further negligently and
wantonly failed to follow proper policies and procedures.
35, As a direct and proximate result of Defendants’ negligent, grossly negligent,
reckless, and/or intentional acts and/or omissions, the Plaintiff sustained the damage
set forth herein and all damages that will be proven at trial.

RELIEF

WHEREFORE, PREMISES CONSIDERED, the Plaintiff demands judgment
Case: 4:20-cv-00111-DMB-DAS Doc #: 1 Filed: 06/25/20 8 of 8 PagelD #: 8

for the causes of action listed herein for special, punitive, and compensatory damages,
plus the costs of this action, including attorney’s fees and such other relief that this
Court deems just and equitable.

RESPECTFULLY SUBMITTED on this the Band day of J ve ,

 

A.D., 2020.

JERRY WAYNE ROLAND, PLAINTIFF
BY: Pig. fh bes j G4

BOYD P. ATKINSON, MSB #8324
Attorney for Plaintiff

OF COUNSEL:

BOYD P,. ATKINSON

Attorney at Law

MSB No. 8324

P.O. Box 427

Cleveland, MS 38732
(662) 843-9766

STATE OF MISSISSIPPI
COUNTY OF BOLIVAR

PERSONALLY appeared before me the undersigned authority at law in and for
the jurisdiction aforesaid, the within named, BOYD P. ATKINSON, Attorney for
Plaintiff, JERRY WAYNE ROLAND, who after being by me first duly sworn, states
on oath that the matters and facts set out in the above and foregoing Complaint are true
and correct as therein stated to the best of his information and belief.

petet le OF beg.

  
   
  

SWORN TO AND. StBSCBUB
Tone ,AD., 2020. Ue epee e

70 ye Hee frekuisee

‘&
fae tet
My Commission Expires! x | * woven tN
i ite, 4863
4 Commission Expirés NOTARY P UBLIC

iday &, 2027 é 2

Ps
¢

 

8
8
a

4

Teen gayaeee”
